Name: Commission Regulation (EEC) No 2652/86 of 25 August 1986 on the supply of common wheat to the Republic of Haiti as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 8 . 86 Official Journal of the European Communities No L 241 / 19 COMMISSION REGULATION (EEC) No 2652/86 of 25 August 1986 on the supply of common wheat to the Republic of Haiti as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 December 1985 on the supply of food aid to Haiti , the Commission allocated to the latter country 2 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 3) OJ No L 139, 24 . 5 . 1986, p. 29 . (*) OJ No L 192, 26 . 7 . 1980 , p. 11 . C) OJ No L 371 , 31 . 12 . 1985 , p . 1 . No L 241 /20 Official Journal of the European Communities 27. 8 . 86 ANNEX I 1 . Programme : 1985 2. Recipient : Bureau de gestion de 1 aide Ã ©trangÃ ¨re du MinistÃ ¨re du Commerce, attn . M. Ricot, 60 , rue Geffrard, boÃ ®te postale No 2598 , Port-au-Prince, HaÃ ¯ti (telex 203207, tÃ ©l . 2-77 51 ) 3 . Place or country of destination : Republic of Haiti 4 . Product to be mobilized : common wheat 5 . Total quantity : 2 000 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex : 411 475 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 1 1 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200 , including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Laffiteau (Port-au-Prince) 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 9 September 1986 16 . Shipment period : 1 to 31 October 1986 17 . Security : 10 ECU per tonne Note : The successful tenderer shall send a copy of the shipping documents to the following address : M. A. Ruche, Bureau de Coordination des Projets de la CEE en HaÃ ¯ti , boÃ ®te postale 15080, PÃ ©tion Ville , RÃ ©publique de HaÃ ¯ti (tÃ ©l . 7 51 81 ). 27. 8 . 86 Official Journal of the European Communities No L 241 /21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 2 000 Wilhelm Syring Getreidesilo und Lagerhaus Ob. Frankfurter Weg 1 1 Postfach 24 07 4790 Paderborn Paderborn 3303 01